FILED
                            NOT FOR PUBLICATION                               NOV 23 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50452

               Plaintiff - Appellee,              D.C. No. 2:14-cr-00233-PA

 v.
                                                  MEMORANDUM*
IGNACIO LOPEZ-MURILLO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Ignacio Lopez-Murillo appeals from the district court’s judgment and

challenges a condition of supervised release imposed following his guilty-plea

conviction for bringing aliens to the United States for private financial gain, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1324(a)(2)(B)(ii). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      Lopez-Murillo challenges the condition of supervised release requiring him

to participate in outpatient substance abuse treatment as directed by probation. We

review for plain error, see United States v. Rearden, 349 F.3d 608, 618 (9th Cir.

2003), and find none. Contrary to Lopez-Murillo’s contention, the condition is

reasonably related to the goal of providing correctional treatment in light of his

undisputed history of marijuana use. See 18 U.S.C. § 3583(d)(1); Rearden, 349
F.3d at 619.

      AFFIRMED.




                                           2                                    14-50452